In re Audubon Insurance Co.; — Defendants); applying for writ of certiorari and/or review; Parish of St. Martin, 16th Judicial District Court, Div. “E”, No. 52,835; to the Court of Appeal, Third Circuit, No. CA97-0522.
Granted in part. Judgment of the court of appeal is reversed insofar as it granted penalties and attorney fees. There was no evidence in the record sufficient to support a finding that defendant was arbitrary, capricious or without probable cause in its denial of plaintiffs claim. Otherwise, denied.
KIMBALL, J., not on panel.